DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I – Species B and Group II – Species E, readable on claims 1-3, 5 and 8 in the reply filed on 4/7/2021 is acknowledged.  The traversal is on the ground(s) that all of the species could be encompassed within the same search.  This is not found persuasive because each of the species define distinct configurations of the spiral tube and flexible tube to provide the desired rigidity characteristics thereto.  Each configuration would require separate and distinct search and examination considerations that would put an undue search and examination burden on the examiner.
Claims 4, 6, 7, 9 and 10 are withdrawn as not readable on the elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a tubular body freely rotates around a longitudinal axis over an outer circumferential surface” in Lines 2-3, wherein the recitation of “over an outer circumferential surface” is indefinite since there’s no recitation within the claim of what feature the outer circumferential surface is associated with.  Appropriate correction is required.
Claim 1 recites the limitation “an insertion portion includes a tubular body” in Line 2, wherein the claim implies that the tubular body forms part of the insertion portion, however it’s the examiner’s understanding the insertion portion and tubular body are separate components with the tubular body configured to be mounted on the insertion portion.  Appropriate correction is required.
Claim 1 recites the limitation “the insertion portion is flexible and configured to be inserted into a body cavity, the insertion portion; and” in Lines 3-4, wherein it’s unclear the scope of the recitation “the insertion portion” at the end of the limitation since there’s no functional or structural limitation associated with this limitation.  Appropriate correction is required.
Claim 1 recites the limitation “the tubular body and the part of the insertion portion includes a total flexural rigidity based on the first flexural rigidity and the second flexural rigidity so that bending of the tubular body is limited to a predetermined bending 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama (US Patent Application Publication No. 2013/0035552).

In regard to claim 1, Moriyama discloses an insertion apparatus (1, Fig. 1) comprising:
an insertion portion (2) includes a tubular body (25) freely rotates around a longitudinal axis over an outer circumferential surface (Par. 42), the insertion portion is flexible and configured to be inserted into a body cavity (Par. 47); and
a drive source (75) configured to rotate the tubular body (Par. 65), wherein the tubular body includes a first flexural rigidity (Fig. 13, the second flexural rigidity is defined by layers (105,106,107)),
wherein a part of the insertion portion includes a second flexural rigidity  (the first flexural rigidity of the tubular body is defined by layers (47, 48 and 49)), the tubular body being mounted to the part (Fig. 3 illustrates the tubular body mounted to the part of the insertion portion having the second flexural rigidity), and
the tubular body and the part of the insertion portion includes a total flexural rigidity based on the first flexural rigidity and the second flexural rigidity so that bending of the tubular body is limited to a predetermined bending angle (the tubular body would have a max bend angle based on the first and second flexural rigidities) to avoid stop of rotation of the tubular body (the above limitations are functional limitations in which the tubular body and insertion portion of capable of performing the intended function such that the tubular body could be bent at a max bend angle without stopping rotation of the tubular body).

In regard to claim 2, Moriyama teaches wherein the tubular body is detachably attached to the outer circumferential surface of the insertion portion (Par. 42).

In regard to claim 3, Moriyama teaches wherein the tubular body is a spiral tube having a helical-shaped fin (27, Fig. 13) inclined with respect to the longitudinal axis on an outer circumferential surface of the tubular body (Fig. 13).

In regard to claim 5, Moriyama teaches wherein a first helical tube is incorporated in the tubular body (105, Par. 131, Fig. 13).

In regard to claim 8, Moriyama teaches wherein a second helical tube (47) is incorporated in the part of the insertion portion to which the tubular body is mounted thereto (Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/             Primary Examiner, Art Unit 3795                                                                                                                                                                                           	May 22, 2021